       Case 3:19-cr-00117-JWD-EWD              Document 46       05/21/20 Page 1 of 14



                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA,
                                                                     CRIMINAL
VERSUS
                                                                     NO. 19-117-JWD-EWD
FERRY WILLIAMS

                                     RULING AND ORDER

       This matter is before the Court on a Motion to Suppress and an Amended Motion to

Suppress (“Motions”) (Docs. 25 and 31) filed by the defendant Ferry Williams, (“Defendant” or

“Mr. Williams”). The Government opposes the Motions. (Docs. 26 and 32.) On January 24,

2020, the Court held an initial evidentiary hearing on the Motion to Suppress, during which the

Court granted Defendant’s oral motion to file the Amended Motion to Suppress. (Doc. 29.) On

February 14, 2020, the Court held an evidentiary hearing on the Motions and ordered post-

hearing briefs. (Doc. 35.) The parties filed simultaneous briefs. (Docs. 44 and 45.) Defendant

admitted in his brief that that based on the evidence at the hearing, there were no non-frivolous

arguments to be made in support of the Motions. (Doc. 44.) Having considered the arguments

raised by the parties, the facts, the applicable law, and for the reasons expressed below,

Defendants’ Motions are denied.

                                  FACTUAL BACKGROUND

       Defendant was indicted for one count of possession with intent to distribute heroin in

violation of 21 U.S.C. § 841(a)(1). Discovery revealed that the government intended to introduce

two oral statements by Defendant from two separate arrests on November 4, 2018 and February

11, 2019. Both arrests were preceded by warrantless traffic stops. (Doc. 31-1 at 1.)

   a. November 14, 2018 traffic stop




                                                 1
          Case 3:19-cr-00117-JWD-EWD             Document 46       05/21/20 Page 2 of 14



          On November 14, 2018, Corporal James Thomas, Jr., who works in the Baton Rouge

Police Department Street Crimes Division, arranged for a confidential informant to meet

Defendant at the RaceTrac on Old Hammond Road to purchase heroin. (Doc. 38 at 56:2-57:5.)

When Defendant arrived at the RaceTrac, the confidential informant identified the Silver GMC

Pickup Track as Defendant’s vehicle and identified Defendant as the person from whom the

confidential informant bought heroin. (Doc. 38 at 56:23-57:5.) Corporal Thomas observed

Defendant turn right out of the parking lot without using his turn signal. (Doc. 38 at 57:6-57:12.)

Corporal Thomas was in an unmarked vehicle and needed to maintain his cover, so he notified

Officer Gabrielle Collins, who was patrolling the area, of his observations so that she could

conduct the traffic stop. (Doc. 38 at 57:13-58:2.)

          When Officer Collins received the radio contact from Corporal Thomas that Defendant’s

Silver GMC had failed to use a turn signal, she conducted a traffic stop that was captured on her

in-car dash camera. (Doc. 38 at 63:22-64-5; see Government Exhibit 8.) Defendant did not stop

when Officer Collins activated her lights. (Doc. 38 at 65:19-65:24.) When Defendant did not

stop his vehicle, Officer Collins called for backup and other officers including Sergeant Lorenzo

Coleman, converged on Defendant’s vehicle to assist in the stop. (Doc. 38 at 70:7-70-23;

Government Exhibit 9.) Body camera recordings from the officers at the scene show heroin on

the floorboard of Defendant’s vehicle. (Doc. 38 at 74:25-75-1; Government Exhibit 10.) Body

camera recordings also recorded Corporal Ronald Norman reading Defendant his Miranda

warnings and Defendant responding “Yes,” that he understood his rights. (Doc. 38 at 76:24-

77:13.)

          After Defendant was arrested, he was transferred to the First District Police station where

Corporal Thomas questioned him. (Doc. 38 at 58:24-59:5.) Corporal Thomas read Defendant his




                                                   2
       Case 3:19-cr-00117-JWD-EWD             Document 46       05/21/20 Page 3 of 14



Miranda warnings prior to questioning him and had no reason to believe that Defendant did not

understand his rights. (Doc. 38 at 59:6-12.) After receiving his Miranda warnings, Defendant

admitted to selling heroin. (Doc. 38 at 59:13-18.)

   b. February 11, 2019 traffic stop

       Starting in January of 2019, the East Baton Rouge Sheriff’s Office Narcotic’s Division

conducted surveillance of a café where Defendant worked, and on Defendant’s residence

because Defendant was suspected of selling heroin. (Doc. 37 at 8:10-16.) This surveillance

included controlled purchases with confidential informants and led to the probable cause on two

search warrants signed by the Honorable Judge Bonnie Jackson of the 19th Judicial District: one

for the café at which Defendant worked and one for his residence. (Id. at 8:17-20; see

Government Exhibit 4; see Government Exhibit 5.) Six days later, on February 11, 2019,

Sergeant Nathan Harrison observed as Defendant left his residence and conducted three different

hand-to-hand transactions of heroin before driving back towards his residence. (Doc. 37 at

29:24-32:2.)

       Captain Tanner Jenkins decided to conduct a traffic stop before Defendant returned to his

residence because of the observed hand-to-hand transactions and for officer safety. (Doc. 37 at

10:5-18.) As Sergeant Harrison explained

       [Defendant] was going to get stopped. Our goal when we set up surveillance on him
       that morning was to stop and take him into custody for the purchases and the buys
       that we had already done from him. So he was going to be placed under arrest
       whenever we made contact with him that day.

(Doc.37 at 42:5-10.)

       Captain Jenkins was at the scene of the traffic stop and observed in plain view a clear

condiment container with foil packages of heroin. (Doc. 37 at 11:23-12:5.) Captain Jenkins

advised Defendant of his Miranda rights from memory when he was removed from the vehicle.



                                                3
       Case 3:19-cr-00117-JWD-EWD              Document 46       05/21/20 Page 4 of 14



(Doc. 37 at 12:23-13:3.) After escorting Defendant to his residence, Captain Jenkins also read

Defendant his Miranda rights from an app on his phone. (Doc. 37 at 13:11-25.)

       Sergeant Harrison conducted the interview of Defendant in his unit on the way to the

Sherriff’s Office; the interview was recorded. (See Government Exhibit 6.) During the interview

Sergeant Harrison asked if Defendant had been read his rights, to which Defendant responded

that a bald guy read him his rights. (Doc. 37 at 34:20-25.) During the interview, Defendant

admitted that he sold heroin, also referring to it as “H”. (Doc. 37 at 36:20-24.) Sergeant Harrison

did not force Defendant to give statements or put his hands on Defendant during the interview.

(Doc. 37 at 37:13-21.)

                                          DISCUSSION

   a. Parties’ arguments

       In the post-hearing briefing, Defendant concedes that:

       The evidence received compels the conclusion that Ferry Williams was in lawful
       custody and advised of his Miranda warnings prior to giving statements to law
       enforcement on November 14, 2018, and February 11, 2019. Therefore the
       defendant’s statements were constitutionally obtained, and to argue otherwise
       under the present record would be frivolous.

(Doc. 44 at 6.) The Government also maintains that the Motions to Suppress should be denied.

The Court agrees with the parties.

   b. Applicable law

   1. Traffic stops are seizures under the Fourth Amendment

       The Fourth Amendment guarantees that “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

violated.” United States v. Hunt, 253 F.3d 227, 230 (5th Cir. 2001) (quoting U.S. Const. amend.

IV). “The essential purpose of the Fourth Amendment is to impose a standard of

‘reasonableness’ upon law enforcement agents and other government officials in order to prevent


                                                 4
        Case 3:19-cr-00117-JWD-EWD              Document 46        05/21/20 Page 5 of 14



arbitrary invasions of the privacy and security of citizens.” Id. (citing Delaware v. Prouse, 440

U.S. 648, 653–654, 99 S. Ct. 1391, 59 L.Ed.2d 660 (1979)).

       Traffic stops are considered seizures within the meaning of the Fourth Amendment.

Delaware v. Prouse, 440 U.S. at 653; United States v. Jones, 234 F.3d 234, 239 (5th Cir. 2000).

The Fifth Circuit analyzes the constitutionality of traffic stops under the standard articulated in

Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868 (1968). United States v. Berry, No. 15-30196, 2016 WL

7030331 (5th Cir. Dec. 1, 2016) (per curiam). Terry articulated a two-part test, which asks: (1)

whether the officer’s action was “justified at its inception,” and (2) whether the officer’s

subsequent actions were “reasonably related in scope to the circumstances that justified the stop

in the first place.” United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005) (quoting

Terry, 392 U.S. at 19-20); see also, e.g., United States v. Fajardo-Guevara, 507 F. App’x 365,

366 (5th Cir. 2013) (per curiam) (“The legality of a traffic stop is examined under the two-

pronged analysis described in Terry[.]”); United States v. Castro, 480 F. App’x 782, 784 (5th

Cir. 2012) (same).

        “For a traffic stop to be justified at its inception, an officer must have an objectively

reasonable suspicion that some sort of illegal activity, such as a traffic violation, occurred, or is

about to occur, before stopping the vehicle.” Lopez-Moreno, 420 F.3d at 430 (citing United

States v. Breeland, 53 F.3d 100, 102 (5th Cir. 1995)). “The Supreme Court has stated that in

making a reasonable suspicion inquiry, a court ‘must look at the “totality of the circumstances”

of each case to see whether the detaining officer has a “particularized and objective basis” for

suspecting legal wrongdoing.’ ” Lopez-Moreno, 420 F.3d at 430 (quoting United States v. Arvizu,

534 U.S. 266, 273, 122 S. Ct. 744, 151 L. Ed. 2d 740 (2002)). The Fifth Circuit has “stated

previously that reasonable suspicion exists when the officer can point to specific and articulable




                                                   5
        Case 3:19-cr-00117-JWD-EWD              Document 46       05/21/20 Page 6 of 14



facts which, taken together with rational inferences from those facts, reasonably warrant the

search and seizure.” Lopez-Moreno, 420 F.3d at 430 (citing United States v. Santiago, 310 F.3d

336, 340 (5th Cir.2002)).

       “Under the second prong of the Terry test, the question before the court is whether [the

officers’] actions after [they] legitimately stopped the [car] were reasonably related to the

circumstances that justified the stop, or to dispelling his reasonable suspicion developed during

the stop.” United States v. Brigham, 382 F.3d 500, 507 (5th Cir. 2004) (en banc). “This is

because a detention must be temporary and last no longer than is necessary to effectuate the

purpose of the stop, unless further reasonable suspicion, supported by articulable facts, emerges.”

Id. (citations omitted). Phrased another way, “[a]n officer's subsequent actions are not

reasonably related in scope to the circumstances that caused him to stop the vehicle if he detains

its occupants beyond the time needed to investigate the circumstances that caused the stop,

unless he develops reasonable suspicion of additional criminal activity in the meantime.” Berry,

2016 WL 7030331, at *4 (quoting United States v. Pack, 612 F.3d 341, 350 (5th Cir. 2010)).

       “[A]uthority for the seizure . . . ends when tasks tied to the traffic infraction are—or

reasonably should have been—completed.” Berry, 2016 WL 7030331, at *4 (quoting Rodriguez

v. United States, ––– U.S. ––––, 135 S. Ct. 1609, 1614, 191 L. Ed. 2d 492 (2015)). “For instance,

‘[i]f all computer checks come back clean, then as a general matter reasonable suspicion

disappears, and there is no legitimate reason for extending the stop.’ ” Id. (quoting United States

v. Jenson, 462 F.3d 399, 404 (5th Cir. 2006)). “[C]ontinued questioning thereafter

unconstitutionally prolongs the detention.” Lopez-Moreno, 420 F.3d at 431 (citing Brigham, 382

F.3d at 510). “A stop may only be further extended if law enforcement ‘develops reasonable

suspicion of additional criminal activity in the meantime.’ ” Id. (quoting Pack, 612 F.3d at 350).




                                                  6
        Case 3:19-cr-00117-JWD-EWD              Document 46        05/21/20 Page 7 of 14



“[I]f additional reasonable suspicion arises in the course of the stop and before the initial purpose

of the stop has been fulfilled, then the detention may continue until the new reasonable suspicion

has been dispelled or confirmed.” Lopez-Moreno, 420 F.3d at 431 (citing Brigham, 382 F.3d at

507).

        In evaluating Terry stops, “district courts [are required] to consider the facts and

circumstances of each case, giving due regard to the experience and training of the law

enforcement officers, to determine whether the actions taken by the officers, including the length

of the detention, were reasonable under the circumstances.” Brigham, 382 F.3d at 507. Again,

“[t]he Supreme Court has long held that the touchstone of Fourth Amendment analysis is

reasonableness. Reasonableness requires a balancing of the public interest with an individual's

right to be free from arbitrary intrusions by law enforcement.” Id. (citations and quotations

omitted). “Reasonableness, measured in objective terms by examining the totality of the

circumstances, eschews bright-line rules, instead emphasizing the fact-specific nature of the

inquiry.” Id. (citations, alterations, and quotations omitted). The Court must “consider each of

[the relevant] factors in turn” and “consider whether these factors constitute specific and

articulable facts which, when considered along with whatever reasonable inferences may be

drawn from them, would allow a reasonable person to suspect that [the Defendant] was engaging

in illegal activity.” Lopez-Moreno, 420 F.3d at 433 (citation omitted). The Court must “pay heed

to the Supreme Court's admonition not to treat each factor in isolation, but rather to give due

regard to the totality of the circumstances.” Id. (citations omitted).

        “Finally, the Supreme Court has emphasized that courts must allow law enforcement

officers to draw on their own experience and specialized training to make inferences from and

deductions about the cumulative information available to them that ‘might well elude an




                                                  7
        Case 3:19-cr-00117-JWD-EWD              Document 46       05/21/20 Page 8 of 14



untrained person.” Brigham, 382 F.3d at 507. (citation and quotation omitted). Courts

“traditionally give due deference to the experience of officers . . . in identifying a number of

factors that, although insufficient by themselves to suggest illegal activity, taken together are

indicia of certain types of illicit acts.’ ” Berry, 2016 WL 7030331, at *5 (quoting United States v.

Sanchez–Pena, 336 F.3d 431, 437 (5th Cir. 2003)). “The officer, of course, must be able to

articulate something more than an ‘inchoate and unparticularized suspicion or “hunch.” ’ ” Id.

(quoting United States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989)

(quoting Terry, 392 U.S. at 27, 88 S.Ct. 1868)). “It is also clear, however, that reasonable

suspicion need not rise to the level of probable cause.” Lopez-Moreno, 420 F.3d at 430 (citing

Arvizu, 534 U.S. at 274, 122 S. Ct. 744).

   2. Warrantless searches of automobiles are permitted by the Fourth Amendment, if
      supported by probable cause.

       “Warrantless searches are per se unreasonable under the Fourth Amendment, subject to a

few specific exceptions.” United States v. Guerra, 605 F. App'x 295, 297 (5th Cir.), cert. denied,

136 S. Ct. 262, 193 L. Ed. 2d 193 (2015) (citing Schneckloth v. Bustamonte, 412 U.S. 218, 219,

93 S. Ct. 2041, 36 L.Ed.2d 854 (1973)). “Because the court is asked to consider a warrantless

search and seizure, the Government has the burden of proving, by a preponderance of the

evidence, that the search and seizure were constitutional.” Id. (citing United States v. McKinnon,

681 F.3d 203, 207 (5th Cir.2012)).

       “It is well-established that warrantless searches of automobiles are permitted by the

Fourth Amendment if supported by probable cause.” United States v. Ned, 637 F.3d 562, 567

(5th Cir. 2011) (citing United States v. Seals, 987 F.2d 1102, 1107 (5th Cir.1993)). Under the

“automobile exception,” “in cases where there was probable cause to search a vehicle ‘a search is

not unreasonable if based on facts that would justify the issuance of a warrant, even though a



                                                  8
         Case 3:19-cr-00117-JWD-EWD                    Document 46          05/21/20 Page 9 of 14



warrant has not been actually obtained.” Maryland v. Dyson, 527 U.S. 465, 466–67, 119 S. Ct.

2013, 2014, 144 L. Ed. 2d 442 (1999) (per curiam) (emphasis in original) (quoting United States

v. Ross, 456 U.S. 798, 809, 102 S. Ct. 2157, 72 L. Ed. 2d 572 (1982)).

        “A warrantless search is permissible under the automobile exception if (1) the officer

conducting the search had ‘probable cause to believe that the vehicle in question contain[ed]

property that the government may properly seize’; and (2) exigent circumstances justified the

search.” Berry, 2016 WL 7030331, at *6 (quoting United States v. Castelo, 415 F.3d 407, 412

(5th Cir. 2005) (alteration in original) (quoting United States v. Reyes, 792 F.2d 536, 538 (5th

Cir. 1986))).1 Concerning the second requirement, “[i]f a car is readily mobile and probable

cause exists to believe it contains contraband, the Fourth Amendment permits police to search

the vehicle without more.” Dyson, 527 U.S. at 467, 119 S. Ct. at 2014 (quoting Pennsylvania v.

Labron, 518 U.S. 938, 116 S. Ct. 2485, 135 L. Ed. 2d 1031 (1996) (per curiam)); United States v.

Sinisterra, 77 F.3d 101, 104 (5th Cir. 1996) (“a finding of exigent circumstances other than the

fact of the automobile's potential mobility” is not required for the automobile exception to

apply). Concerning the first requirement, “[u]nder the ‘automobile exception’ to the warrant

requirement, officers may conduct a search if they have probable cause to believe that the vehicle

contains contraband or evidence of a crime.” Ned, 637 F.3d at 567 (citing United States v.

Buchner, 7 F.3d 1149, 1154 (5th Cir.1993)); United States v. Wilson, 77 F.3d 101, 105 (5th Cir.


1
 Quoting California v. Carney, 471 U.S. 386, 105 S. Ct. 2066, 85 L. Ed. 2d 406 (1985), the Fifth Circuit has stated:
        When a vehicle is being used on the highways, or if it is readily capable of such use and is found
        stationary in a place not regularly used for residential purposes—temporary or otherwise—the two
        justifications for the vehicle exception come into play. First, the vehicle is obviously readily mobile
        by the turn of an ignition key, if not actually moving. Second, there is a reduced expectation of
        privacy stemming from its use as a licensed motor vehicle subject to a range of police regulation
        inapplicable to a fixed dwelling. . . . Our application of the vehicle exception has never turned on
        the other uses to which a vehicle might be put. The exception has historically turned on the ready
        mobility of the vehicle, and on the presence of the vehicle in a setting that objectively indicates that
        the vehicle is being used for transportation.
Ned, 637 F.3d at 567 (quoting Carney, 471 U.S. at 392–93, 105 S. Ct. 2066).


                                                         9
       Case 3:19-cr-00117-JWD-EWD              Document 46       05/21/20 Page 10 of 14



1996) (“if, under the totality of the circumstances, officers have probable cause to believe that a

vehicle contains contraband, they are authorized to search [it] without a warrant.” (citations

omitted)).

        “Probable cause exists when facts and circumstances within the knowledge of the

arresting officer would be sufficient to cause an officer of reasonable caution to believe that an

offense has been or is being committed.” Ned, 637 F.3d at 567 (quoting United States v.

Carrillo–Morales, 27 F.3d 1054, 1062 (5th Cir.1994)). “A determination of probable cause is

also based on the totality of circumstances and must be predicated on more than a ‘bare

suspicion.’ ” Guerra, 605 F. App’x at 297 (citing United States v. Banuelos-Romero, 597 F.3d

763, 767 (5th Cir. 2010)).

   3. Miranda warnings

       The Fifth Amendment provides in relevant part that “[n]o person ... shall be compelled in

any criminal case to be a witness against himself.” U.S. Const. amend. V. In Miranda, the

Supreme Court concisely laid out its holding with respect to this amendment as follows:

       [T]he prosecution may not use statements, whether exculpatory or inculpatory,
       stemming from custodial interrogation of the defendant unless it demonstrates the
       use of procedural safeguards effective to secure the privilege against self-
       incrimination. By custodial interrogation, we mean questioning initiated by law
       enforcement officers after a person has been taken into custody or otherwise
       deprived of his freedom of action in any significant way. As for the procedural
       safeguards to be employed, unless other fully effective means are devised to inform
       accused persons of their right of silence and to assure a continuous opportunity to
       exercise it, the following measures are required. Prior to any questioning, the person
       must be warned that he has a right to remain silent, that any statement he does make
       may be used as evidence against him, and that he has a right to the presence of an
       attorney, either retained or appointed. The defendant may waive effectuation of
       these rights, provided the waiver is made voluntarily, knowingly and intelligently.
       If, however, he indicates in any manner and at any stage of the process that he
       wishes to consult with an attorney before speaking there can be no questioning.
       Likewise, if the individual is alone and indicates in any manner that he does not
       wish to be interrogated, the police may not question him. The mere fact that he may
       have answered some questions or volunteered some statements on his own does not



                                                 10
       Case 3:19-cr-00117-JWD-EWD              Document 46       05/21/20 Page 11 of 14



       deprive him of the right to refrain from answering any further inquiries until he has
       consulted with an attorney and thereafter consents to be questioned.

Miranda v. Arizona, 384 U.S. 436, 444–45, 86 S. Ct. 1602, 1612, 16 L. Ed. 2d 694 (1966).

       “There is no talismanic incantation of phrases required to satisfy the strictures of

Miranda.” United States v. Cardenas, 410 F.3d 287, 292 (5th Cir. 2005) (citing California v.

Prysock, 453 U.S. 355, 359, 101 S. Ct. 2806, 69 L. Ed. 2d 696 (1981)). “Nevertheless,

the Miranda safeguards are ‘most commonly satisfied by giving the defendant the customary

Miranda warnings: That he has the right to remain silent, that anything he says can be used

against him in a court of law, that he has the right to the presence of an attorney, and that an

attorney will be provided for him if he cannot afford to hire one.’” Id. (quoting United States v.

Andrews, 22 F.3d 1328, 1337 (5th Cir. 1994)).

       “A valid Miranda waiver requires two distinct components.” United States v. Hearn, 563

F.3d 95, 104 (5th Cir. 2009). “‘First, the relinquishment of the right must have been voluntary in

the sense that it was the product of a free and deliberate choice rather than intimidation, coercion,

or deception.’” Id. (quoting Cardenas, 410 F.3d at 293 (citation omitted)). “‘Second, the waiver

must have been made with a full awareness of both the nature of the right being abandoned and

the consequences of the decision to abandon it.’” Id. (quoting Cardenas, 410 F.3d at 293). The

Government has the burden of proving a waiver of the Defendant's Miranda rights by a

preponderance of the evidence. See Colorado v. Connelly, 479 U.S. 157, 168–69, 107 S. Ct. 515,

522–23, 93 L. Ed. 2d 473 (1986).

   c. Analysis

       As conceded by Defendant in his post-hearing brief, the evidence presented at the

February 19, 2020 hearing shows: (1) that the traffic stops on both November 14, 2018 and




                                                 11
       Case 3:19-cr-00117-JWD-EWD              Document 46       05/21/20 Page 12 of 14



February 11, 2019 were lawful; and (2) that Defendant was properly advised of his Miranda

rights and indicated that he understood his rights prior to his giving statements.

       1. November 14, 2018

       Specifically, as to whether the November 14, 2018 traffic stop was constitutional under

the Fourth Amendment, the Court finds that the traffic stop was both “justified at its inception”

and the officer’s subsequent actions were “reasonably related in scope to the circumstances that

justified the stop in the first place.” United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir.

2005) (quoting Terry, 392 U.S. at 19-20). The traffic stop was justified at its inception when

Corporal Thomas observed Defendant failing to use his turn signal when exiting the parking lot.

The resulting search of Defendant’s vehicle was reasonably related to the circumstances that

justified the stop in the first place, especially considering Defendant’s failure to pull over when

Officer Collins turned on her lights and that the confidential informant had identified Defendant

as his source of heroin and his identified his truck at the RaceTrac meet up point for the

controlled buy.

       Further, given that Defendant had arranged to meet for a controlled buy, there was

probable cause to believe that Defendant’s truck contained heroin. Ned, 637 F.3d at 567 (quoting

United States v. Carrillo–Morales, 27 F.3d 1054, 1062 (5th Cir.1994)) (“Probable cause exists

when facts and circumstances within the knowledge of the arresting officer would be sufficient

to cause an officer of reasonable caution to believe that an offense has been or is being

committed.”) As the car was readily mobile and probable cause existed, the warrantless search of

the vehicle was permissible. Dyson, 527 U.S. at 467, 119 S. Ct. at 2014 (“If a car is readily

mobile and probable cause exists to believe it contains contraband, the Fourth Amendment

permits police to search the vehicle without more.”).




                                                 12
       Case 3:19-cr-00117-JWD-EWD               Document 46       05/21/20 Page 13 of 14



       Last, as to the November 14, 2018 statements, the evidence shows that Defendant was

advised of his Miranda rights both at the traffic stop and at the police station and Defendant

indicated that he understood those rights prior to any statements being made. There is no

evidence that Defendant was intimidated, tricked or coerced into waiving his Miranda rights.

Therefore, Defendant validly waived his Miranda rights prior to making statements following

the November 14, 2018 traffic stop.

       2. February 11, 2019

       As to whether the traffic stop on February 11, 2019 was constitutional, the evidence

shows that the arresting officers had probable cause to conduct the traffic stop of Defendant

given their previous controlled buys, ongoing surveillance and the three alleged hand-to-hand

transactions observed by Sergeant Harrison that morning. United States v. Guzman, No. SA-13-

CR-00089-DAE, 2013 WL 4097433, at *5 (W.D. Tex. Aug. 13, 2013), aff'd (Feb. 3, 2015) (“an

experienced police officer's observation of a hand-to-hand exchange or transaction supports a

finding of probable cause.”); Dyson, 527 U.S. at 467, 119 S. Ct. at 2014 (“If a car is readily

mobile and probable cause exists to believe it contains contraband, the Fourth Amendment

permits police to search the vehicle without more.”). Further, after conducting the traffic stop,

the evidence shows that there was a clear condiment container with foil packets of heroin in plain

view on the center console. Given the totality of these circumstances it was reasonable for the

officers to arrest Defendant and transport him to his residence prior to executing the search

warrant of the residence.

       The evidence also shows that Defendant was advised by Captain Jenkins of his Miranda

rights, both at the scene of the traffic stop and at his residence. Captain Jenkins credibly testified

that Defendant indicated he was aware of his Miranda rights. Moreover, in the recording of

Sergeant Harrison’s interview with Defendant, Defendant indicates that a bald-guy read him is


                                                  13
       Case 3:19-cr-00117-JWD-EWD            Document 46       05/21/20 Page 14 of 14



Miranda rights. There is no evidence that Defendant was intimidated, tricked or controlled into

waiving his Miranda rights. Therefore, Defendant validly waived his Miranda rights prior to

making statements following the February 11, 2019 traffic stop.



                                        CONCLUSION

       Accordingly,

       IT IS ORDERED that the Motion to Suppress and the Amended Motion to Suppress

(Docs. 25 and 31) filed by Defendant, Ferry Williams, are DENIED.

       Signed in Baton Rouge, Louisiana, on May 21, 2020.



                                                        S
                                               JUDGE JOHN W. deGRAVELLES
                                               UNITED STATES DISTRICT COURT
                                               MIDDLE DISTRICT OF LOUISIANA




                                               14
